DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in regard to the application filed on 02/11//2019. Claims 1-15 have been presented for examination. 
Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.
Oath/Declaration
The Oath/Declaration filed on 02/11/2019 is accepted.
Allowable Subject Matter
After further search and thorough examination of the present application, in view of the prior art of record and the IDS filed on 02/11/2019, claims 1-15 are found to be in condition for allowance.
Independent claim 1 is allowable because none of the cited references either singular or in combination teaches “…the refresh processing is processing of moving error-corrected data to a second area in the nonvolatile semiconductor memory in the 42 DOCS 124809-057US1/3552671 1Attorney Docket No. 124809-057US1 first nonvolatile semiconductor memory device when the number of errors specified in the error check processing is equal to or greater than a predetermined number...” 
Independent claim 15 is allowable because none of the cited references either singular or in combination teaches “…the refresh processing is processing of moving error-corrected data to a ”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fritz Alphonse, whose telephone number is (571) 272-3813. The examiner can normally be reached on MaxFlex: M-F 5:30 AM-10:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Albert Decady, can be reached at (571) 272-3819.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-3824
Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, 

 /Fritz Alphonse/
Primary Examiner, Art Unit 2112